UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1335


JONATHAN CRUZALDOVINOS, a/k/a Jonathan Cruz, a/k/a Jonathan
Cruz-Baldovinos,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 10, 2013         Decided:   September 12, 2013


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rion Latimore, LATIMORE ESQ. LLC, Cincinnati, Ohio, for
Petitioner.     Stuart F. Delery, Acting Assistant Attorney
General, David V. Bernal, Assistant Director, Jesse M. Bless,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jonathan        Cruzaldovinos,          a    native       and    citizen      of

Mexico,     petitions        for   review       of     the     Board    of    Immigration

Appeals’ (“Board”) order sustaining in part and dismissing in

part his appeal from the immigration judge’s order of removal.

Cruzaldovinos        was    charged   with       two      grounds      of    removability:

(1)   for   having     been    convicted        of   an      aggravated      felony      theft

offense;     and     (2)    for    having    been        convicted      of    two     crimes

involving moral turpitude that did not arise out of a single

scheme of misconduct and for which he was sentenced to more than

one year of imprisonment.                See 8 U.S.C. § 1227(a)(2)(A)(ii),

(iii) (2006).        The immigration judge sustained both charges.

             On appeal, the Board concluded that the Department of

Homeland Security had not satisfied its burden of proving that

Cruzaldovinos had a qualifying aggravated felony conviction and

thus held that he was not removable on that basis.                             The Board,

however, affirmed the finding that Cruzaldovinos was removable

for having sustained two felony convictions for crimes involving

moral turpitude.           The Board also rejected Cruzaldovinos’ request

for   a     remand     for     further      proceedings          pertaining         to    his

eligibility for cancellation of removal.

             Cruzaldovinos does not dispute the immigration judge’s

finding, affirmed by the Board, that he was convicted of two

crimes involving moral turpitude, and thus that he is removable

                                            2
under   8     U.S.C.     § 1227(a)(2)(A)(ii).               Instead,       Cruzaldovinos

asserts a three-prong challenge to the Board’s denial of his

request for remand.          Specifically, Cruzaldovinos claims that, in

declining      to   remand       his    case,    the        Board   (1)      abused    its

discretion; (2) acted ultra vires by impermissibly engaging in

fact-finding on the appellate level; and (3) violated his due

process rights.          For the reasons that follow, we reject these

arguments and deny the petition for review.

              In conjunction with his administrative appeal of the

order of removal, Cruzaldovinos also sought remand to allow him

to pursue a yet-unfiled application for cancellation of removal.

Given that Cruzaldovinos indicated his intent to pursue a new

claim   for    relief     from       removal,   the     remand      request     is    more

accurately      viewed     as    a     motion   to     reopen.         See    Obioha    v.

Gonzales, 431 F.3d 400, 408 (4th Cir. 2005).                           We review the

denial of a motion to reopen for abuse of discretion.                           8 C.F.R.

§ 1003.2(a) (2013); INS v. Doherty, 502 U.S. 314, 323-24 (1992);

Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).

              The Board’s “denial of a motion to reopen is reviewed

with    extreme     deference,         given    that    motions       to     reopen    are

disfavored because every delay works to the advantage of the

deportable     alien     who    wishes     merely      to    remain    in    the   United

States.”      Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

(internal quotation marks omitted).                    We have recognized three

                                            3
independent      grounds        on    which       a     motion     to   reopen     removal

proceedings may be denied:               “(1) the alien has not established a

prima facie case for the underlying substantive relief sought;

(2)     the   alien     has     not      introduced          previously    unavailable,

material evidence; and (3) where relief is discretionary, the

alien    would    not    be     entitled      to       the   discretionary       grant   of

relief.”       Onyeme v. INS, 146 F.3d 227, 234 (4th Cir. 1998)

(citing INS v. Abudu, 485 U.S. 94, 104-05 (1988)).                              This court

will reverse a denial of a motion to reopen “only if it is

arbitrary, irrational, or contrary to law.”                        Mosere, 552 F.3d at

400 (internal quotation marks omitted).

              Cruzaldovinos,         a   lawful        permanent    resident      (“LPR”),

sought reopening in order to pursue the relief of cancellation

of removal.       The Attorney General may cancel the removal of an

LPR from the United States if the LPR:                        (1) has been in lawful

permanent residence for at least five years, (2) has resided in

the United States continuously for at least seven years, and

(3) has not been convicted of any aggravated felony.                             8 U.S.C.

§ 1229b(a) (2006).

              The Board found that Cruzaldovinos did not demonstrate

prima facie eligibility for cancellation of removal because he

failed to demonstrate that he was not convicted of an aggravated

felony     offense.        It    was      clearly        Cruzaldovinos’         burden   to

demonstrate      his    eligibility       for         cancellation.       See    Salem   v.

                                              4
Holder, 647 F.3d 111, 114-15 (4th Cir. 2011), cert. denied, 132

S. Ct. 1000 (2012).                This court recently reaffirmed that “the

presentation     of       an     inconclusive          record      of     conviction . . . is

insufficient         to    meet        an     alien’s         burden          of    demonstrating

eligibility for cancellation of removal.”                                Mondragon v. Holder,

706   F.3d    535,    545      (4th     Cir.      2013).           Given      this       unambiguous

authority, the Board did not abuse its discretion in denying the

motion to reopen because Cruzaldovinos had nothing more than an

inconclusive record of conviction to demonstrate his prima facie

eligibility for cancellation of removal.

              In an effort to avoid this conclusion, Cruzaldovinos

maintains that the Board’s decision to sustain his appeal of the

aggravated      felony         finding       is       what     triggered           his     potential

eligibility for cancellation of removal and thus, prior to that

point, he had no reason to submit evidence to satisfy his burden

of proof on cancellation.                   But this argument effectively ignores

the crucial fact that the immigration judge found two bases for

removal:       Cruzaldovinos’ aggravated felony conviction and his

two   convictions          for     crimes      involving           moral       turpitude.          By

identifying     this       alternative         basis         for   removal,         Cruzaldovinos

was   on     notice       of     the   possibility            that       he    could      be   found

removable on account of his two convictions for crimes involving

moral turpitude which, in turn, would reinvigorate a potential

claim   for    cancellation            of     removal.             The    onus      was     thus   on

                                                  5
Cruzaldovinos to present in his appeal to the Board all of his

arguments      to   undermine        both    bases   for       removal,       which     would

include     any       evidence       pertaining      to        his     eligibility        for

cancellation        of    removal.      On    appeal      to    the     Board,    however,

Cruzaldovinos         failed      to     challenge        or     even      address        the

alternative basis for removal.

            Cruzaldovinos next contends that the Board acted ultra

vires by making factual determinations in conjunction with his

appeal    of    the       order   of   removal.         This         argument    fails     to

appreciate the distinction between the Board’s adjudication of

the appeal of the order of removal and its consideration of the

request for remand filed in conjunction with the appeal.                                See 8

C.F.R. § 1003.2(c)(4) (2013).                 To be sure, the Board may “not

engage in factfinding in the course of deciding appeals.”                                   8

C.F.R. § 1003.1(d)(3)(iv) (2013).                 But the regulation governing

motions   to    reopen       plainly    states    that     whether       to     grant    such

relief is a matter reserved to the Board’s discretion, 8 C.F.R.

§ 1003.2(a),        and    further     authorizes      the     Board     to     assess    the

alien’s prima facie eligibility for the relief he plans to seek.

See 8 C.F.R. § 1003.2(c)(1) (discussing process for adjudicating

motions to reopen and explaining that the Board should evaluate

the proffered evidence to determine prima facie eligibility for

the   relief        ultimately         sought).           Because        this     argument

erroneously conflates the regulatory prohibition on Board-level

                                             6
fact-finding in the course of an appeal and the Board’s role in

deciding a motion to reopen, we deny the petition for review as

to this issue.

            We   turn,    finally,   to   Cruzaldovinos’    due    process

argument.    Cruzaldovinos contends that, by denying his request

for remand, the Board violated due process by depriving him a

full and fair opportunity to seek cancellation of removal.             We

have jurisdiction to review this constitutional claim.              See 8

U.S.C. § 1252(a)(2)(D) (2006).

            It is well established in this circuit that an alien

cannot predicate a due process claim on alleged infirmities in

the   adjudication   of   an   application   for   discretionary   relief.

Dekoladenu v. Gonzales, 459 F.3d 500, 508 (4th Cir. 2006) (“No

property or liberty interest can exist when the relief sought is

discretionary”), overruled on other grounds by Dada v. Mukasey,

554 U.S. 1 (2008).        The relief of cancellation of removal is

entirely discretionary.        8 U.S.C. § 1229b(a); Sorcia v. Holder,

643 F.3d 117, 124 (4th Cir. 2011); see Obioha, 431 F.3d at 409

(recognizing that petitioner’s due process claim, stemming from

denial of motion to reopen to apply for cancellation of removal,

was flawed, in part, because “an alien does not have a legal

entitlement to discretionary relief”).             We accordingly reject

Cruzaldovinos’ due process claim.



                                     7
            For the foregoing reasons, we deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the   materials

before    this   court   and   argument   would   not   aid   the    decisional

process.

                                                              PETITION DENIED




                                      8